Citation Nr: 0115107	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-10 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

A June 1991 RO rating decision denied service connection for 
a back disorder.  The veteran was notified of this 
determination and submitted a notice of disagreement.  A 
statement of the case was sent to him in July 1991, but he 
did not submit a timely substantive appeal.  Consequently, 
the June 1991 RO rating decision, denying service connection 
for a back disorder became final.

In a July 1993 RO rating decision, it was determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a back disorder.  The 
veteran was notified of this determination in August 1993 and 
he did not appeal.

In 1998, the veteran submitted an application to reopen the 
claim for service connection for a back disorder and 
submitted claims for service connection for various other 
disabilities.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a January 2000 RO rating decision that 
determined there was no new and material evidence to reopen 
the claim for service connection for a back disorder, denied 
service connection for PTSD, and denied claims for service 
connection for right and left eye conditions and right and 
left knee conditions as not well grounded.  In correspondence 
dated in August 2000, the veteran withdrew his appeal with 
the issues of service connection for right and left eye 
conditions and right and left knee conditions.

The issue of service connection for PTSD will be addressed in 
the remand section of this decision.  The claim of whether 
new and material evidence has been submitted to reopen the 
claim of service connection for a back disorder will be 
discussed below.


FINDINGS OF FACT

1.  By an unappealed July 1993 RO rating decision, it was 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for a back 
disorder.

2.  Evidence received subsequent to the July 1993 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a back disorder.


CONCLUSIONS OF LAW

1.  The unappealed July 1993 RO rating decision, determining 
that there was no new and material evidence to reopen the 
claim for service connection for a back disorder, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

The July 1993 RO rating decision determined that there was no 
new and material evidence to reopen the claim for service 
connection for a back disorder.  The veteran was notified of 
the decision and he did not appeal.  An unappealed decision 
is final with the exception that a claimant may later reopen 
the claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The question now presented is whether new 
and material evidence has been submitted since the unappealed 
July 1993 RO rating decision.  38 C.F.R. 3.156(a) (2000); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether it shows 
that the veteran has a back disorder due to an incident of 
service).  A determination by VA that information constitutes 
"new and material evidence" means that the new information 
is significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the July 1993 RO rating 
decision consists of statements from the veteran to the 
effect that he injured his low back in service.  The evidence 
then or record also included service, VA, and private medical 
reports.  The records show that he was treated for back pain 
in service and that a chronic low back disorder was diagnosed 
after service.  The evidence then of record did not causally 
link the veteran postservice back disorder to service.

Since the July 1993 RO rating decision, various evidence has 
been submitted, including a report of the veteran's VA 
medical examination in September 1993.  This evidence 
contains a notation from the examiner that the veteran's 
report of a truck accident in service seemed serious enough 
to have caused some low back trauma.  This evidence raises 
the reasonable possibility that the veteran has a current low 
back condition that is related to an incident of service and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a back disorder.  Hodge, 155 F. 3d 1356.  Moreover, the 
notation by the examiner is presumed credible for the purpose 
of determining whether the evidence is new and material.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Hence, the Board 
finds that new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.  


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
back disorder is granted; the appeal is granted to this 
extent only.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  In this 
case, there is additional VA duty to assist the veteran in 
the development of his claims for service connection for a 
back disorder and PTSD.

The report of the veteran's VA medical examination includes 
the notation of the examiner that the veteran may have a low 
back condition related to a truck accident in service.  A 
review of the veteran's service medical records are negative 
for any mention of the veteran being involved in a truck 
accident.  The RO should give the veteran an opportunity to 
submit evidence of him being involved in a truck accident 
while in service.  Moreover, the Board notes that after 
service, the veteran sustained multiple injuries to his back 
while at work.  There is now a question as to whether the 
veteran's current back disorder is related to service or 
whether it is related to postservice injuries.  A VA opinion 
is needed to address this question.

With regard to the claim for service connection for PTSD, the 
evidence, including a report of the veteran's VA psychiatric 
examination in April 1999, shows that he has a diagnosis of 
PTSD related to experiences in service.  What this claim 
lacks is "credible supporting evidence" that the claimed 
inservice stressors actually occurred.  38 C.F.R. § 3.304(f) 
(2000).  The veteran should be advised of the importance of 
obtaining such evidence and given another opportunity to 
provide specific information with regard to his inservice 
stressors.  The RO should attempt to obtain corroboration of 
the veteran's alleged inservice stressors from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for PTSD and for a back disorder 
since his active duty ended in 1969.  The 
RO should then contact the medical 
providers and, following the procedures 
of 38 C.F.R. § 3.159, obtain copies of 
all related medical records which are not 
already on file.

2.  The RO should ask the veteran to 
provide specific details of the claimed 
stressful events during service, such as 
dates, locations, detailed descriptions 
of events, units involved, number and 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  

3.  The RO should contact the veteran and 
inform him of the need to submit evidence 
of him being involved in a truck accident 
during service.  He should also be asked 
to submit the names and address of all 
hospitals and/or physicians who treated 
him following such accident.

4.  The RO should review the file and 
prepare a summary of all the claimed 
inservice stressors and send this summary 
along with service documents to the 
USASCRUR .  They should be requested to 
provide any information that might 
corroborate the veteran's alleged 
inservice stressors.

5.  The veteran's claims folder should be 
sent to the VA medical facility where the 
March 1999 examination was conducted in 
order to obtain an opinion from the 
examiner or other appropriate specialist 
as to the etiology of the veteran's low 
back conditions.  Based on medical 
findings, historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of the veteran's current 
low back disorder, including the 
likelihood that it was medically caused 
by any incident of service or whether it 
was caused by incidents following his 
discharge from service.  The examiner 
must state in the report whether he/she 
has reviewed the claims file in 
connection with the report.  If the 
requested information cannot be provided 
without examination of the veteran, he 
should be scheduled for such examination.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  The RO should review the claims for 
service connection for a back disorder 
and PTSD.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).






 

